  Case 4:21-cv-00492-O Document 47 Filed 05/19/21                  Page 1 of 6 PageID 8095



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


 THE NAUGHTYS LLC

        Plaintiff,

 v.
                                                        Civil Action No. 4:21-CV-00492-O
 DOES 1-580

        Defendants




            PLAINTIFF’S RESPONSE TO DOE 242’S MOTION TO DISMISS


       Wu Lian Yun, owner of Amazon store “Kuerqi” and identified as DOE 242 in this lawsuit

(“Defendant”) filed its Motion to Dismiss The Naughtys’ (“Plaintiff’s) Original Complaint on

April 28, 2021 (Defendant’s “Motion,” Dkt. 17) alleging defects in service of process and in this

Court’s personal jurisdiction over Defendant. This Court issued an order that same day, requesting

that Plaintiff file its Response by May 19, 2021, and that Defendant file any Reply by May 26,

2021. (Dkt. 19.) As an initial matter, this Court has already ordered Plaintiff to serve Defendant at

its mailing address provided in its Motion, so Plaintiff addresses the only other substantive element

of Defendant’s Motion: jurisdiction.

                                          ARGUMENT
       “On a motion to dismiss for lack of personal jurisdiction, the plaintiff bears the burden of

establishing a prima facie case for the court’s jurisdiction over a nonresident defendant.”

TransFirst Grp., Inc. v. Magliarditi, 237 F. Supp. 3d 444, 451 (N.D. Tex. 2017); see also Ham v.

La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993); Stuart v. Spademan, 772 F.2d 1185, 1192
  Case 4:21-cv-00492-O Document 47 Filed 05/19/21                   Page 2 of 6 PageID 8096



(5th Cir. 1985) (explaining that the court may determine the jurisdictional issue by considering

“affidavits . . . or any combination of the recognized methods of discovery.)” Further, the court

must “take the allegations of the complaint as true, except where they are controverted by opposing

affidavits, and all conflicts in the facts are resolved in favor of the plaintiff.” Mothers Against

Drunk Driving v. DAMMADD, Inc., No. CIV.A. 302CV1712G, 2003 WL 292162, at *2 (N.D.

Tex. Feb. 7, 2003). After the plaintiff presents its prima facie case, the burden then shifts to the

defendant to present “a compelling case that the presence of some other consideration would render

jurisdiction unreasonable.” TransFirst Grp., Inc., 237 F. Supp. 3d at 451 (citing Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 477 (1985)).

        “A federal court has jurisdiction over a nonresident defendant if the state long-arm statute

confers personal jurisdiction over that defendant, and if the exercise of jurisdiction is consistent

with due process under the United States Constitution.” TransFirst Grp., Inc., 237 F. Supp. 3d at

451 (referencing Ruston Gas Turbines, Inc. v. Donaldson Co., Inc., 9 F.3d 415, 418 (5th Cir.

1993)). The Texas long-arm statute extends to the limits of federal due process, so the only other

inquiry concerns whether (1) a defendant established “minimum contacts” with the forum state;

and (2) whether exercise of personal jurisdiction over the defendant would offend “traditional

notions of fair play and substantial justice.” Id.

        A defendant satisfies the “minimum contacts” prong when it “purposefully avails itself of

the privilege of conducting activities within the forum state, thus invoking the benefits and

protections of its laws.” Burger King, 471 U.S. at 475. Specific jurisdiction exists under the

“minimum contacts” inquiry “when the nonresident defendant’s contacts with the forum state arise

from, or are directly related to, the cause of action.” TransFirst Grp., Inc., 237 F. Supp. 3d at 452.

In determining whether personal jurisdiction is proper on the basis of an interactive website, courts



                                                     2
                                                         2
    Case 4:21-cv-00492-O Document 47 Filed 05/19/21                            Page 3 of 6 PageID 8097



in the Fifth Circuit have found that it is not enough for a “Defendant . . . to have the potential to

interact with, sell products to, and contract with Texas residents”—the evidence in the record must

“support a finding that this level of activity has taken place.” People Solutions, Inc. v. People

Solutions, Inc., 2000 WL 1030619, at *4 (N.D.Tex. July 25, 2000).

         Defendant’s activities satisfy the “minimum contacts” prong because Defendant actually

shipped an Infringing Product to Texas (Ex. B, Appx. 4-8).1 Further, Defendant promoted,

advertised, marketed, and offered for sale products that infringe on Plaintiff’s copyrights (the

“Infringing Products”) on Amazon while offering shipping to Arlington, Texas (Ex. A, Appx. 2-

3). Defendant pursued sales from Texas residents by offering shipping to Texas (Dkt. 1, p. 3), and

did, in fact, ship Infringing Products to Texas. Defendant’s reliance on trademark common law in

the Seventh Circuit (not relating to the sale of an infringing product in a forum state) is

misguided—the “minimum contacts” prong under Fifth Circuit precedent is established because

Defendant’s contacts with Texas are directly related to the cause of action in this lawsuit, and

because Defendant has actually sold and shipped the Infringing Products to Texas through, at least,

the interactive website Amazon.com.

         In evaluating the second prong of the due process test, courts consider “(1) the defendant’s

burden; (2) the forum state’s interests; (3) the plaintiff’s interest in convenient and effective relief;

(4) the judicial system’s interest in efficient resolution of controversies; and (5) the state’s shared

interest in furthering social policies.” TransFirst Grp., Inc., 237 F. Supp. 3d at 452; see also Asahi

Metal Indus. Co. v. Superior Court, 480 U.S. 102, 112 (1987). “[O]nce minimum contacts are

established, a defendant must present a compelling case that the presence of some consideration



1
 Exhibits A and B are supported by the Declaration of Cynthia Dee Reichert, attached as Exhibit C. (Appx. 9-10.)
Portions of Exhibit B (billing information, shipping information, and portions of the transaction identification) have
been redacted for Plaintiff’s protection.

                                                          3
                                                                  3
  Case 4:21-cv-00492-O Document 47 Filed 05/19/21                   Page 4 of 6 PageID 8098



would render jurisdiction unreasonable.” TransFirst Grp., Inc., 237 F. Supp. 3d at 452 (internal

quotations omitted). Moreover, “[o]nly in rare cases . . . will the exercise of jurisdiction not

comport with fair play and substantial justice when the nonresident defendant has purposefully

established minimum contacts with the forum state. Guardian Royal Exch. Assur., Ltd. v. Eng.

China Clays, P.L.C., 815 S.W.2d 223, 231 (Tex. 1991) (emphasis added); see also Burger King,

471 U.S. at 477–78.

       This lawsuit is certainly not such a “rare case,” as this Court’s exercise of jurisdiction is

both “fair” and “just.” Defendant’s burden of defending this lawsuit in a state to which it sold

Infringing Products does not outweigh Plaintiff’s right to protect the integrity of its intellectual

property—particularly because Plaintiff has presented evidence (which Defendant has not

disputed) that Defendant infringed Plaintiff’s rights. Further, Plaintiff’s goodwill and reputation

are irreparably damaged when Infringing Products are sold that are not authorized, produced, or

manufactured by Plaintiff—which leads to damaged brand confidence and loss of future sales and

goodwill. Defendant’s illegal sale of the Infringing Products further irreparably harms Plaintiff

because Defendant has denied Plaintiff’s ability to control the nature and quality of the Infringing

Products. (Dkt. 21-2, ¶¶ 9, 12-13). Plaintiff thus has a critical interest in convenient and effective

relief. Moreover, there is a public interest in preserving rights provided by federal copyright law,

for “[t]he public expects laws passed by Congress to be enforced.” Live Nation Motor Sports, Inc.

v. Davis, No. CIVA 3”06CV276L, 2006 WL 3616983, at *5 (N.D. Tex. Dec. 12, 2006); see also

Lyrick Studios, Inc. v. Big Idea Prods., Inc., No. CIV.A. 302CV0034-M, 2002 WL 32157203, at

*2 (N.D. Tex. Apr. 19, 2002). Because the State and the judicial system both have a shared interest

in resolving controversies, furthering social policies, and enforcing the laws, the foregoing would

be undermined if Defendant is allowed to escape liability in this action—especially because



                                                  4
                                                        4
  Case 4:21-cv-00492-O Document 47 Filed 05/19/21                    Page 5 of 6 PageID 8099



Plaintiff has clearly demonstrated Defendant’s liability, and because Defendant has actually sold

and shipped the Infringing Products to Texas through an interactive website. The second and final

prong is therefore also established because the exercise of personal jurisdiction over Defendant

furthers social policies and promotes the State’s and judicial system’s interests.

                                          CONCLUSION
       Plaintiff already established subject matter jurisdiction (Dkt. 9, p. 2), and the evidence

herein establishes Plaintiff’s prima facie case that this Court also has personal jurisdiction over

Defendant. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because this Court

has personal jurisdiction over Defendant, and pursuant to 28 U.S.C. § 1391(c)(3) because

defendants not residing in the United States may be sued in any judicial district. (Dkt. 1, p. 3-4.)

Defendant is not able to meet its burden of proving a “compelling” case that jurisdiction is

unreasonable in light of Defendant’s undisputed infringement and sale of Infringing Products to

Texas. Plaintiff therefore respectfully requests that this Court deny Defendant’s Motion in its

entirety and grant Plaintiff any further relief to which Plaintiff may be entitled at law or in equity.


Dated: May 19, 2021                                    Respectfully submitted,

                                                       CREEDON PLLC

                                                       By: /s/ Charles A. Wallace
                                                       James H. Creedon
                                                       Texas Bar No. 24092299
                                                       Charles A. Wallace
                                                       Texas Bar No. 24110501
                                                       5 Cowboys Way, Suite 300
                                                       Frisco, Texas 75034
                                                       Tel. 972.850.6864
                                                       Fax 972.920.3290
                                                       jhcreedon@creedonpllc.com
                                                       cwallace@creedonpllc.com

                                                       ATTORNEYS FOR PLAINTIFF
                                                       THE NAUGHTYS LLC

                                                  5
                                                         5
  Case 4:21-cv-00492-O Document 47 Filed 05/19/21                 Page 6 of 6 PageID 8100




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 19, 2021, I caused a true and correct copy of the foregoing to
be filed on the Court’s CM/ECF system, which served notice on all counsel of record.

                                                     By: /s/ Charles A. Wallace
                                                     Charles A. Wallace




                                                6
                                                       6
